Case: 19-30495      Document: 00515303289         Page: 1    Date Filed: 02/10/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 19-30495
                                                                               FILED
                                                                        February 10, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
KING/MOROCCO,

                                                 Plaintiff-Appellant

v.

PREMIER HONDA OF NEW ORLEANS,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:18-CV-8966


Before JONES, HIGGINSON, and OLDHAM, Circuit Judges.
PER CURIAM: *
       King/Morocco moves for leave to proceed in forma pauperis (IFP) in this
appeal.    By moving this court for leave to proceed IFP, King/Morocco is
challenging the district court’s determination that his appeal is not taken in
good faith. Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
       “This court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). We do not


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30495     Document: 00515303289     Page: 2   Date Filed: 02/10/2020


                                  No. 19-30495

have jurisdiction to address King/Morocco’s appeal of the magistrate judge’s
order denying him IFP status. See Donaldson v. Ducote, 373 F.3d 622, 624 (5th
Cir. 2004); see also Colburn v. Bunge Towing, Inc., 883 F.2d 372, 379 (5th Cir.
1989). In addition, an untimely notice of appeal in a civil case deprives this
court of jurisdiction. Bowles v. Russell, 551 U.S. 205, 213-14 (2007). Because
he did not file a timely notice of appeal from the district court’s order denying
his motion for an appeal to the district court, this court also lacks jurisdiction
over that portion of King/Morocco’s appeal. See id.; FED. R. APP. P. 4(a)(1)(A).
      Accordingly, the appeal is DISMISSED for lack of jurisdiction. The IFP
motion is DENIED as moot. King is WARNED that future frivolous, repetitive,
or otherwise abusive filings will invite the imposition of sanctions, which may
include dismissal, monetary sanctions, and restrictions on his ability to file
pleadings in this court and any court subject to this court’s jurisdiction.




                                        2